Citation Nr: 1638226	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-02 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for a cervical spine disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran had active military service from February 1979 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which reduced the disability rating for the Veteran's service-connected cervical spine disability from 20 percent to 10 percent disabling, effective August 1, 2010.

In July 2012, the RO increased the rating for the cervical spine disability to 20 percent, effective July 3, 2012. 

In his January 2011 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  A hearing was scheduled for May 9, 2014.  Despite receiving adequate notice of that hearing by way of a letter in March 2014, the Veteran failed to appear for his scheduled hearing.  As such, the Board considers the Veteran to have withdrawn his request for a hearing.  See 38 C.F.R. § 20.704 (d) (2015).

The claim was previously before the Board in July 2014, which found that the reduction in compensation was not proper, and remanded the increased rating claim for additional development.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran is in receipt of a total disability rating based on individual unemployability (TDIU).  His current disability evaluation is 80 percent.


FINDING OF FACT

The Veteran's cervical spine disability is manifested by forward flexion of the cervical spine greater than 15 degrees; without ankylosis.

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

In claims for increased rating, the VCAA requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a preadjudicatory notice letter dated in July 2009 to the Veteran which met the VCAA notice requirements.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements.  

The Veteran underwent a VA examination for his neck disability in November 2009, November 2010, July 2012, and July 2015.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination is adequate because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Increased Evaluations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

Increased Rating for the Neck Disability

The Veteran seeks an increased rating for the cervical spine disability, currently rated at 20 percent disabling under Diagnostic Code 5242.  In order to warrant a rating in excess of 20 percent for a cervical spine disability, the evidence must show forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine (30%); unfavorable ankylosis of the entire cervical spine (40%); or unfavorable ankylosis of the entire spine (100%). 

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DC 5242.  Ankylosis is defined as a fixation of the joint. 

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  The Board must also consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Upon VA examination in November 2009, the Veteran reported that his neck pain is mild on average, and goes up and down his neck.  He denied bowel or bladder incontinence, and denied being prescribed bedrest in the last 12 months.  Forward flexion was to 40 degrees.  Extension was to 40 degrees.  Left and right lateral flexion was to 30 degrees.  Left rotation was to 50 degrees, while right rotation was to 30 degrees with pain noted.  No additional limitations were noted upon repetitions.  

VA examination in November 2010 revealed forward flexion to 45 degrees.  Extension was to 40 degrees.  Left lateral flexion was to 45 degrees.  Right lateral flexion was to 60 degrees.  Left rotation was to 40 degrees, while right rotation was to 60 degrees.  Pain was noted on active range of motion and after repetitive motion.  No additional limitations were noted upon repetitions.  

The Veteran continued to complain of pain, limitation of motion, and flare-ups at a VA examination in July 2012.  Range of motion testing revealed forward flexion to 45 degrees, with pain noted at 30 degrees.  Extension was to 35 degrees with pain at 20 degrees.  Left lateral flexion was to 40 degrees with pain at 35 degrees.  Right lateral flexion was to 25 degrees with pain at 20 degrees.  Left rotation was to 30 degrees with pain.  Right rotation was to 25 degrees with pain.  No additional limitations were noted upon repetitions.  Functional loss, functional impairment, and/or additional limitation of motion was manifested by weakened movement, excess fatigability, and pain on movement.  Localized tenderness or pain to palpation was noted.  Guarding or muscle spasm of the cervical spine was noted, but did not result in abnormal gait or spinal contour.  No invertebral disc syndrome was noted.

Pursuant to the July 2014 Board remand, he was provided another VA examination in July 2015.  The examination was conducted during a flare-up.  The Veteran reported that flare-ups occur, on average, once or twice a week, lasting one day.  He has pain and limitations but can still function during flare-ups.  He has not been prescribed bedrest in the past 12 months.  He denied bowel or bladder incontinence.  He uses a cane or neck brace periodically.  Range of motion testing revealed forward flexion to 31 degrees.  Extension was to 43 degrees.  Left lateral flexion was to 44 degrees.  Right lateral flexion was to 21 degrees.  Left rotation was to 31.  Right rotation was to 31 degrees.  Pain was noted throughout range of motion testing.  He was not able to perform repetitive motion testing due to pain.  Localized tenderness and guarding was noted, but did not result in abnormal gait or spinal contour.  Invertebral disc syndrome was noted to cause severe neck pain and radiculopathy, requiring the Veteran to stay at home until symptoms improve, but not requiring physician-prescribed bedrest.  

The evidence of record does not show that the cervical spine has been manifested at any time by forward flexion of the cervical spine 15 degrees or less, favorable ankylosis of the entire cervical, unfavorable ankylosis of the entire cervical spine, or unfavorable ankylosis of the entire spine.  Rather, forward flexion has not been worse than 30 degrees, even when considering pain and flare-ups.  

The Board also considered whether the functional loss due to pain could result in a higher schedular evaluation.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath v. Derwinski, 1 Vet.App. 589, 592 (1991).  Even considering the effects of pain, fatigue, weakness, or lack of endurance, the Veteran continued to have some motion of the cervical spine.  Even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin to the cervical spine being limited to 15 degrees or less of forward flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 5.  Although he was not able to perform repetitive use testing due to pain the July 2015, VA examinations in November 2009, November 2010, and July 2012 specifically tested the range of motion after repetition and noted that there was no additional limitation of function due to pain, fatigue, weakness, incoordination, or lack of endurance.  Thus, the weight of the evidence shows that his cervical spine disability has not more nearly approximated forward flexion to 15 degrees or less, or favorable ankylosis.  

The Board considered whether an increased evaluation could be granted based upon the granting of a separate neurological disability related to the cervical spine.  The Veteran is already in receipt of separate 20 percent ratings for radiculopathy of the upper left and right extremities, secondary to his cervical spine.  The record does not support a separate rating for any other neurological disabilities related to the cervical spine.  As noted in the Introduction, he is already in receipt of a TDIU.  

Based on the above, the Board finds that the weight of the evidence, lay and medical, supports a disability rating of 20 percent, and no higher, for the entire rating period on appeal.  Assignment of staged ratings has been considered, but found not to be applicable in this case. 

As the preponderance of the evidence is against a disability rating in excess of 20 percent, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).

Extraschedular

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required for any period on appeal.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  The problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating higher than 20 percent for the cervical spine disability is denied.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


